EXHIBIT 10.2

FIRST AMENDMENT TO PROMISSORY NOTES


THIS FIRST AMENDMENT TO PROMISSORY NOTES (the "First Amendment") is made and
entered into as of the 5th day of February 2013 by REO Plus, Inc., a Texas
corporation (the "Maker”), on the one hand, and Richard J. Church (“Church”) and
Akashic Ventures, Inc., a Delaware corporation (“Akashic”), on the other
hand.  Each of Church and Akashic is referred to hereinafter singly as a “Payee"
and collectively as the "Payees."


RECITALS:


WHEREAS, Maker executed in favor of either of the Payees six promissory notes
(collectively, the “Notes”) in the respective original principal amounts and
having the respective balloon due dates, each as set forth in the table
immediately below; and


Original Principal Amount
Original Due Date
Payee
$85,960
2/5/13
Church
$35,000
4/30/13
Church
$40,000
9/27/13
Church
$10,000
12/27/13
Church
$10,000
1/9/14
Church
$20,000
2/5/13
Akashic



WHEREAS, all outstanding principal of and interest on two of the Notes is
becoming due and payable on the date hereof; and


WHEREAS, Maker wishes to receive an extension of the preceding and all other
Notes so that all outstanding principal of and interest on each Note will be due
and payable exactly three years after the original due date of such Note, and
each Payee is willing to so extend the one or more Notes made payable to such
Payee; and


WHEREAS, the parties hereto desire to amend the Notes upon the terms, provisions
and conditions set forth hereinafter;
 
AGREEMENT:


NOW, THEREFORE, in consideration of (a) the mutual covenants and agreements of
the parties hereto to amend the Notes, and (b) other good and valuable
consideration (the receipt, sufficiency and adequacy of the consideration
recited in (a) and (b) immediately preceding are hereby acknowledged and
confessed by each party hereto), the parties hereto hereby agree as follows (all
undefined, capitalized terms used herein shall have the meanings assigned to
such terms in the Note):


1.           Amendments to the Note.  Each Note is hereby amended so that all
outstanding principal of and interest on such Note shall become due and payable
in a single balloon payment exactly three years after the original due date of
such Note, and provided further that interest shall continue to accrue on each
Note at the rate stated in such Note and shall be paid at maturity in an amount
calculated in accordance with the interest rate provided therein and not at any
set amount stated in such Note calculated based on the original maturity date of
such Note.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Miscellaneous.  Except as otherwise expressly provided herein, the
Note is not amended, modified or affected by this First Amendment.  Except as
expressly set forth herein, all of the terms, conditions, covenants,
representations, warranties and all other provisions of the Note are herein
ratified and confirmed and shall remain in full force and effect.  On and after
the date on which this First Amendment becomes effective, the terms, "Note,"
"hereof," "herein," "hereunder" and terms of like import, when used herein or in
the Note shall, except where the context otherwise requires, refer to the Note,
as amended by this First Amendment.  This First Amendment may be executed into
one or more counterparts, and it shall not be necessary that the signatures of
all parties hereto be contained on any one counterpart hereof; each counterpart
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


IN WITNESS WHEREOF, the undersigned have set their hands hereunto as of the
first date written above.
 

REO PLUS, INC.,   Akashic Ventures, Inc., a Texas corporation      a Delaware
corporation         By: _____________________________
________________________________ Richard J. Church, President  Richard J.
Church, President         ________________________________   Richard J. Church,
individually  



 
 

--------------------------------------------------------------------------------

 